UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-1594



BRENDA P. LOWDER,

                                              Plaintiff - Appellant,

          versus


HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                                               Defendant - Appellee,

             and


GROUP   BENEFIT   PLAN;  FARMER'S      TELEPHONE
COOPERATIVE, INCORPORATED,

                                                          Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-02-1355-4-23)


Submitted:    April 27, 2005                  Decided:   May 11, 2005


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant. Debbie W. Harden, Katherine T. Lange,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Brenda P. Lowder appeals the district court’s order

denying relief on her claim seeking disability benefits from a plan

governed by the Employee Retirement Income Security Act.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Lowder v. Hartford Life & Accident Ins. Co.,

No. CA-02-1355-4-23 (D.S.C. Mar. 24, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 3 -